Citation Nr: 9924827	
Decision Date: 08/31/99    Archive Date: 09/08/99

DOCKET NO.  95-30 405	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas



THE ISSUES

1.  Entitlement to service connection for degenerative 
arthritis of the hands.

2.  Entitlement to an original evaluation in excess of the 
noncompensable level for bilateral varicose veins.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel



INTRODUCTION

The veteran had over twenty years of active military service 
when she retired in March 1994.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1994 rating determination 
of the Houston Department of Veterans Affairs (VA) Regional 
Office (RO).  

In his August 1999 written argument, the veteran's 
representative raised the issues of service connection for 
bilateral metacarpal stiffness of the hands or a hand 
disability akin to fibromyalgia.  These issues, inasmuch as 
they are based on diagnoses separate from degenerative 
arthritis of the hands and were not considered at the time of 
the notice of disagreement in the instant case, constitute 
claims separate from the claim for service connection for 
arthritis.  Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996).  
The claims for service connection for bilateral metacarpal 
stiffness and a hand disability akin to fibromyalgia have not 
been adjudicated by the RO and are referred to that agency 
for initial consideration. Bruce v. West, 11 Vet. App. 405 
(1998).


FINDING OF FACT

There are no current X-ray findings of degenerative arthritis 
of the hands.  


CONCLUSION OF LAW

The claim of service connection for degenerative arthritis of 
the hands is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The threshold question that must be resolved with regard to 
the veteran's claim is whether she has presented evidence 
that her claim is well grounded.  38 U.S.C.A. § 5107(a); Epps 
v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997).  A well-
grounded claim is a plausible claim, meaning a claim that 
appears to be meritorious on its own or is capable of 
substantiation.  Epps.  An allegation that a disorder is 
service connected is not sufficient; the veteran must submit 
evidence in support of the claim that would "justify a belief 
by a fair and impartial individual that the claim is 
plausible."  Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992).  The quality and quantity of the evidence required to 
meet this statutory burden depends upon the issue presented 
by the claim.  Grottveit v. Brown, 5 Vet. App. 91, 92-93 
(1993).

In order for a claim for service connection to be well 
grounded, there must be a medical diagnosis of a current 
disability, medical or in some cases lay evidence of the 
incurrence or aggravation of a disease or injury in service, 
and medical evidence of a nexus between the in-service 
disease or injury and the current disability.  Epps, at 1468; 
Caluza v. Brown, 7 Vet. App. 498 (1995).

A lay person is not competent to make a medical diagnosis or 
to relate a medical disorder to a specific cause.  Therefore, 
if the determinant issue is one of medical etiology or a 
medical diagnosis, competent medical evidence must be 
submitted to make the claim well grounded.  See Grottveit, 
5 Vet. App. at 93.

If the veteran fails to submit evidence showing that her 
claim is well grounded, VA is under no duty to assist her in 
any further development of the claim.  Epps, 1469.  VA may, 
however, dependent on the facts of the case, have a duty to 
notify her of the evidence needed to support her claim.  
38 U.S.C.A. § 5103; see also Robinette v. Brown, 8 Vet. App. 
69, 79 (1995).  The veteran has not indicated the existence 
of any evidence that, if obtained, would make her claim well 
grounded.  VA has no further obligation, therefore, to notify 
her of the evidence needed to support her claim.  See 
Beausoleil v. Brown, 8 Vet. App. 459, 465 (1996).

Service connection will be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991).  Regulations 
also provide that service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(1998).  For the showing of chronic disease in service there 
is required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (1998).  If the disorder is arthritis, 
service connection may be granted if manifested to a 
compensable degree within one year of separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991); 38 
C.F.R. §§ 3.307, 3.309 (1998).

A review of the veteran's service medical records 
demonstrates that in August 1993, she was seen with 
complaints of bilateral metacarpal edema for approximately 
five days.  The veteran complained of stiffness after working 
in her duty as a typist.  She was asymptomatic at the time of 
her visit.  An assessment of R/O degenerative joint disease 
was rendered at that time.  The veteran was scheduled for 
various tests and X-rays.  Erythrocyte sedimentation, 
rheumatoid arthritis, and antinuclear antibody testing, 
performed later that month, were all either negative or 
within normal limits.  

At the time of a visit later in August 1993, the veteran 
again complained of distal interphalangeal arthralgia at 
night after typing.  Physical examination of the hands 
revealed no deformity or ulnar drift.  X-rays taken of the 
hands revealed no ulnar drift or space narrowing of the 
metacarpal or interphalangeal joints.  An assessment of 
distal interphalangeal arthralgia without osteoarthritis was 
rendered.  

In June 1994, the veteran requested service connection for 
arthritis of the hands.  

On VA general medical and orthopedic examinations in June 
1994, there were no findings referable to the hands.

The veteran was seen at a service department outpatient 
clinic in June 1994, with complaints of some swelling pain 
and joint deformity of the fingers.  The assessment was rule 
out rheumatoid and osteoarthritis.

The veteran was seen at a private outpatient clinic in 
January 1995, when it was reported, apparently by the 
veteran, that she had been diagnosed with osteoarthritis in 
service.  She complained of swelling and morning stiffness in 
her hands.  The impression was osteoarthritis.  In March 
1995, the veteran again complained of swelling in her hands.  
The impressions included osteoarthritis of the knees and 
hands.  

In October 1998, the veteran was afforded a VA examination.  
At the time of the examination, the veteran reported having 
tenderness and swelling over the metacarpal phalangeal joints 
of her hands, which had been going on for nine years.  She 
indicated that typing was her biggest problem and that if she 
had to do repetitive typing her hands would become swollen to 
the point that she could hardly move them.  She noted that 
nothing seemed to help the pain.  

Physical examination revealed no obvious swelling of the 
metacarpal phalangeal joints.  Range of motion of the 
metacarpal phalangeal joints on the right was 10 degrees of 
extension at the index and 95 degrees of flexion.  The long 
finger had 10 degrees of extension to 100 degrees of flexion.  
The ring finger had 10 degrees of extension and 90 degrees of 
flexion and the small finger had 10 degrees of extension and 
90 degrees of flexion.  

Examination of the left hand revealed that the index finger 
had 10 degrees of extension and 95 degrees of flexion.  The 
long finger had 10 degrees of extension and 100 degrees of 
flexion.  The ring finger had 10 degrees of extension and 90 
degrees of flexion and the small finger had 10 degrees of 
extension and 90 degrees of flexion.  X-rays taken of the 
hands were negative.  A diagnosis of bilateral intermittent 
mild to moderate stiffness was rendered.   


Analysis

While the veteran was seen with complaints of right hand 
swelling inservice, there were no findings of arthritis of 
the hands.  In any event, the evidence of treatment for 
complaints referable to the hands in service, arguably 
provides evidence in support of one element of the Caluza 
test for a well-grounded claim-evidence of disease or injury 
in service.

The veteran's claim for service connection is not well 
grounded, however, as it fails to meet a critical element of 
a well-grounded claim, competent evidence of a current 
disability.  Gilpin v. West, 155 F.3d 1355 (Fed. Cir. 1998).

It might be argued that competent evidence of a current 
disability is shown by the assessments of osteoarthritis 
contained in the private outpatient treatment records. The 
Board is unable to find that these assessments constitute 
competent evidence of current disability.  First, those 
assessments were based, at least in part, on the inaccurate 
report, apparently supplied by the veteran, that arthritis 
had been found during service.  An assessment based on an 
inaccurate history supplied by the veteran is of no probative 
value.  See Boggs v. West, 11 Vet. App. 334, 345 (1998); see 
also Kightly v. Brown, 6 Vet. App. 200, 205-06 (1994) 
(finding that presumption of credibility of evidence did not 
arise as to medical opinion that veteran's disability was 
incurred in service because it was based on an inaccurate 
history, one which failed to acknowledge an injury well-
documented in record, and hence holding such evidence not 
"material"); Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993) 
(finding that presumption of credibility did not arise 
because physician's opinion was based upon "an inaccurate 
factual premise" and thus had "no probative value" since it 
relied upon veteran's "account of his medical history and 
service background).

The assessments do not constitute competent evidence of 
current disability for a second reason.  The United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter, "the Court") has held that in order to 
establish the presence of a current disability, there must be 
a showing of the disability at compensable level.  Chelte v. 
Brown, 10 Vet. App. 268, 271-272 (1997); Cox v. Brown, 5 Vet. 
App. 95, 99 (1993); Rabidueau v. Derwinski, 2 Vet. App. 141, 
143 (1992).  Arthritis does not exist at a compensable level 
unless there is X-ray evidence of the disability.  38 C.F.R. 
§ 4.71a; Diagnostic Code 5003 (1998).  Since there is no X-
ray evidence of arthritis of the hands, it cannot be said 
that there is competent evidence of current disability.  
Accordingly, the claim for service connection for that 
disability is not well grounded and must be denied.


ORDER

Service connection for degenerative arthritis of the hands is 
denied.  


REMAND

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 
(1998).  Separate diagnostic codes identify the various 
disabilities.

Service connection is presently in effect for bilateral 
varicose veins, which has been assigned a 20 percent 
disability evaluation.  

The Board notes that by regulatory amendment effective 
January 12, 1998, substantive changes were made to the 
respective schedular criteria for evaluating varicose veins.  
38 C.F.R. § 4.104 (1998).  

While the Board notes that the RO considered the new criteria 
and informed the veteran of these in its February 1999 
supplemental statement of the case, the test results 
available to the RO for review did not cover all the 
requirements necessary for determining whether an increased 
evaluation is warranted.  The Board also notes the veteran's 
contention that her VA examination was inadequate.

Under the old code, a noncompensable disability evaluation 
was warranted for mild or no symptoms.  A 10 percent 
disability evaluation was warranted for moderate symptoms 
with varicosities of superficial veins below the knees, with 
symptoms of pain on exertion; bilateral or unilateral.  A 30 
percent evaluation contemplated moderately severe impairment 
resulting from involvement of superficial veins above and 
below the knee with varicosities of the long saphenous vein 
ranging in size from one to two centimeters in diameter, and 
with symptoms of pain or cramping on exertion; no involvement 
of the deep circulation.  The next higher rating for 
bilateral varicose veins was a 50 percent disability 
evaluation, which required evidence of severe impairment 
involving veins above and below the knee with involvement of 
the long saphenous vein, ranging over two centimeters in 
diameter, marked distortion and sacculation, with edema and 
episodes of ulceration; no involvement of the deep 
circulation.  A 60 percent evaluation was warranted for 
pronounced varicose veins, the findings of the severe 
condition with secondary involvement of the deep circulation 
as demonstrated by Trendelenburg's sign and Perthes' tests, 
with ulceration and pigmentation.  38 C.F.R. § 4.104, Code 
7120 (1997).

As amended, Code 7120 (1998) reads as follows: Asymptomatic 
palpable or visible varicose veins (noncompensable); 
intermittent edema of extremity or aching and fatigue in leg 
after prolonged standing or walking, with symptoms relieved 
by elevation of extremity or compression hosiery (10) 
percent; persistent edema, incompletely relieved by elevation 
of extremity, with or without beginning stasis pigmentation 
or eczema.  (20 percent); persistent edema and stasis 
pigmentation or eczema, with or without intermittent 
ulceration.  (40 percent); persistent edema or subcutaneous 
induration, stasis pigmentation or eczema, and persistent 
ulceration. (60 percent).  With the following findings 
attributed to the effects of varicose veins: massive board-
like edema with constant pain at rest. (100 percent).  Note:  
These evaluations are for involvement of a single extremity.  
If more than one extremity is involved, evaluate each 
extremity separately and combine (under § 4.25), using the 
bilateral factor (§ 4.26), if applicable.  

VA regulations provide that where "diagnosis is not 
supported by the findings on the examination report or if the 
report does not contain sufficient detail, it is incumbent 
upon the rating board to return the report as inadequate for 
evaluation purposes."  38 C.F.R. § 4.2 (1998); see 38 C.F.R. 
§ 19.9 (1998).  Where the Board makes a decision based on an 
examination report that does not contain sufficient detail, 
remand is required "for compliance with the duty to assist 
by conducting a thorough and contemporaneous medical 
examination."  Goss v. Brown, 9 Vet. App. 109, 114 (1996); 
Stanton v. Brown, 5 Vet. App. 563, 569 (1993).

To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who have treated the veteran for varicose 
veins subsequent to October 1998.  After 
securing the necessary release(s), the RO 
should obtain legible copies of all 
records not already contained in the 
claims folder, to include any identified 
VA clinic or medical center.  Once 
obtained, all records must be associated 
with the claims folder.

2.  After the above has been completed, 
the veteran should be scheduled for a VA 
examination by an appropriate VA medical 
specialist to determine the nature and 
severity of her service-connected 
postoperative residuals of varicose veins 
of the left lower extremity.  All 
appropriate tests and studies must be 
performed and all findings must be 
reported in detail.  The claims folder 
and a copy of this remand must be made 
available for review by the examiner 
prior to the examination.  The examiner 
should be provided with copies of the 
revised rating criteria for varicose 
veins, together with the criteria in 
effect prior to January 12, 1998.  The 
examination report should include, but is 
not limited to, answers to the following 
questions:

Do the veteran's bilateral lower 
extremity varicose veins involve 
superficial veins above and below the 
knee?  Is there involvement of the deep 
circulation?  If there is involvement of 
the long saphenous, do the varicosities 
range in size from one to two centimeters 
in diameter or over two centimeters in 
diameter?  Does the veteran experience 
symptoms of pain or cramping on exertion?  
Is there marked distortion and 
sacculation, with edema and episodes of 
ulceration?  Is there pigmentation? 

Do the veteran's bilateral varicose veins 
result in intermittent edema or aching or 
fatigue in the legs after prolonged 
standing or walking, with symptoms 
relieved by elevation of extremity or 
compression hosiery?  Do they result in 
persistent edema, and, if so, is it 
completely relieved by elevation of the 
extremity?  Is there subcutaneous 
induration, stasis pigmentation or eczema 
or intermittent ulceration?  Is board-
like edema with constant pain at rest 
present?  

If the examiner finds that he or she 
cannot provide the opinions requested, 
then this should be noted for the record.

3.  Thereafter, the RO should review the 
claims folder to ensure that all of the 
foregoing development has been completed.  
In particular, the RO should review the 
requested examination report and required 
opinions to ensure that they are 
responsive to and in complete compliance 
with the directives of this remand and if 
they are not, the RO should implement 
corrective procedures.

4.  After undertaking any development 
deemed appropriate in addition to that 
outlined above, the RO should 
readjudicate the issue of entitlement to 
an increased evaluation for bilateral 
varicose veins of the lower extremities.  

If the benefit requested on appeal is not granted to the 
appellant's satisfaction, the RO should issue a supplemental 
statement of the case.  A reasonable period of time for a 
response should be provided.  Thereafter, the case should be 
returned to the Board for final appellate review, if 
otherwise in order.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
appellant until he is notified by the RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.




		
	Mark D. Hindin
	Member, Board of Veterans' Appeals







